Title: John Quincy Adams to Thomas Boylston Adams, 2 September 1792
From: Adams, John Quincy
To: Adams, Thomas Boylston


My dear Brother.
Boston Septr: 2. 1792.
I believe I am in arrears with you, for two or three Letters, which is owing in some measure to my indolence, but in a greater degree to the stagnation of events worthy of communication— The purpose of my present Letter is to enquire of you respecting a warrant from the Treasury for some money, which it seems must be sent here to be signed by your father before it can be sent back for payment. It has been expected here this week, but as post after post arrives without bringing it, I write to you, to see that it be expedited: and indeed I believe it concerns you that the money should be speedily paid as much as any of us. If it should not be sent this way, before this Letter reaches you, I beg you would see it forwarded as soon as possible.
The National Gazette, seems to grow more and more virulent and abusive from day to day; but this is not surprizing, as Freneau must necessarily foam & fret, after his dastardly retreat from a charge, which he at first encountered, with a solemn affidavit.— One would think that circumstances so glaring would injure the credit with the public, both of the Great man & his parasite; but “It is no wonder” says David Hume, “that faction should be productive of such calamities; since no degree of innocence can protect a man from the calumnies of the other party, & no degree of guilt can injure him with his own.”

We are full of the small-pox in this Town; a general inoculation has taken place; and I suppose there are near ten thousand people now under its operation.
All well at Quincy the last Time I heard from them which was about three days ago.
Your’s affectionately
J.Q. Adams.
